DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 05/18/2022 regarding the application of the previously applied prior art Liu (US PG Pub. No. 2018/0227094) as not predating the currently filed application is persuasive and thus the previous rejections are withdrawn. Thus, based on a new updated search, a new non-final rejection is made in view of the newly found prior art Park (US PG Pub. No. 2019/0200388).

Response to Amendments
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 7, 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US PG Pub. No. 2020/0029297) in view of Park (US PG Pub. No. 2019/0200388).
	As per claim 1:
	Baek teaches a beam training method (see paragraph [0339], discloses a beam training preparation procedure in a communication system), comprising:
	generating, by a terminal device, capability indication information (see paragraph [0341], discloses when the terminal 3610 performs access in steps 3810, 3813 and 3815, information on beamforming-related capability of the terminal may be transmitted to least one of the node 3620, or 3630 and/or the central node 3640) indicating that the terminal device can support simultaneous beam training (see paragraph [0341], said beamforming-related capability message includes information such as (1) the number of terminal beams, (2) beam gain of the terminal, (3) the number of beams which can be concurrently measured by the terminal and (4) the number of RF chains) …;
	and sending, by the terminal device, the capability indication information (as explained earlier in paragraph [0341], said terminal 3610 sends the UE beam capability message to the nodes 3620, 3630 and/or central node 3640).
	Baek does not teach said capability indication information indicating support for simultaneous beam training…in a maximum of N frequency bands, wherein N is an integer greater than or equal to 1.
	Park teaches capability indication information indicating support for simultaneous beam training … in a maximum of N frequency bands, wherein N is an integer greater than or equal to 1 (see paragraph [0159], the initiator and the responder may simultaneously transmit and/or receive information on the method for performing beamforming training on multiple channels to and from one another. The initiator may notify the responder of the performance of the beamforming training on multiple channels through a setup frame or RTS frame, please see paragraph [0160]. The responder may notify the initiator whether or not the beamforming training on multiple channels can be performed through a feedback frame or DMG CTS frame, please see paragraph [0161]. Note: Both the initiator and responder may support a plurality of channels (e.g. CH1, CH2) when performing said beamforming training, please see figure 15 and paragraphs [0150], [0151] and thus N is an integer greater than or equal to 1).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous beamforming training on a plurality of channels between the initiator and the responder (as disclosed in Park) into beam training process as disclosed in Baek as a way of maximizing throughput from a beam direction (please see paragraph [0127] of Park). Therefore, implementing such a method supports directional data transmission toward a particular beam direction for more reliable data transmission (please see paragraph [0006] of Park).
	As per claim 7:
	Baek teaches a communication apparatus (see Figure 50, paragraph [0072], terminal), comprising:
	at least one processor (see Figure 50, control unit 5020), wherein the at least one processor is configured to read an instruction in a memory (see paragraph [0421], control unit 5020 executes instructions stored in storage unit 5030) and implement:
	generating capability indication information (see paragraph [0341], discloses when the terminal 3610 performs access in steps 3810, 3813 and 3815, information on beamforming-related capability of the terminal may be transmitted to least one of the node 3620, or 3630 and/or the central node 3640) indicating that the communications apparatus can support simultaneous beam training (see paragraph [0341], said beamforming-related capability message includes information such as (1) the number of terminal beams, (2) beam gain of the terminal, (3) the number of beams which can be concurrently measured by the terminal and (4) the number of RF chains) …;
	and causing a transceiver (see Figure 50, paragraph [0419], discloses the transmission/reception unit 5010 of the terminal may transmit or receive a signal according to one operation in the described embodiments) to send the capability indication information (as explained earlier in paragraph [0341], said terminal 3610 sends the UE beam capability message to the nodes 3620, 3630 and/or central node 3640).
	Baek does not teach said capability indication information indicating support for simultaneous beam training…in a maximum of N frequency bands, wherein N is an integer greater than or equal to 1.
	Park teaches capability indication information indicating support for simultaneous beam training … in a maximum of N frequency bands, wherein N is an integer greater than or equal to 1 (see paragraph [0159], the initiator and the responder may simultaneously transmit and/or receive information on the method for performing beamforming training on multiple channels to and from one another. The initiator may notify the responder of the performance of the beamforming training on multiple channels through a setup frame or RTS frame, please see paragraph [0160]. The responder may notify the initiator whether or not the beamforming training on multiple channels can be performed through a feedback frame or DMG CTS frame, please see paragraph [0161]. Note: Both the initiator and responder may support a plurality of channels (e.g. CH1, CH2) when performing said beamforming training, please see figure 15 and paragraphs [0150], [0151] and thus N is an integer greater than or equal to 1).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous beamforming training on a plurality of channels between the initiator and the responder (as disclosed in Park) into beam training process as disclosed in Baek as a way of maximizing throughput from a beam direction (please see paragraph [0127] of Park). Therefore, implementing such a method supports directional data transmission toward a particular beam direction for more reliable data transmission (please see paragraph [0006] of Park).
	As per claim 13:
	Baek in view of Park teaches the communications apparatus according to claim 7, wherein the apparatus is a terminal device or a chip (Baek, see Figure 50, paragraph [0416], figure 50 is a terminal according to an embodiment of the disclosure).
	As per claim 14:
	Baek teaches a communications apparatus (see Figure 49, paragraph [0410], base station), comprising at least one processor (see Figure 49, control unit 4820), wherein the at least one processor is configured to read an instruction in a memory (see Figure 49, paragraph [0415], the control unit 4920 may execute instructions stored in storage unit 4930) and implement:
	causing the transceiver to receive (see Figure 49, paragraph [0413], transmission/reception unit 4910 for transmitting and receiving signals) capability indication information from a terminal device (see paragraph [0341], discloses when the terminal 3610 performs access in steps 3810, 3813 and 3815, information on beamforming-related capability of the terminal may be transmitted to least one of the node 3620, or 3630 and/or the central node 3640. Note: Each of nodes 3620 and 3630 as shown in figure 38 are eNBs or base stations and thus could be construed as said “communication apparatus”), wherein the capability indication information indicates that the terminal device can support simultaneous beam training (see paragraph [0341], said beamforming-related capability message includes information such as (1) the number of terminal beams, (2) beam gain of the terminal, (3) the number of beams which can be concurrently measured by the terminal and (4) the number of RF chains) …;
	and indicating, based on the capability indication information, the terminal device to perform beam training (see paragraph [0346], discloses the central node 3640 or node 3620 or 3630 (i.e. base stations 3620 or 3630) may transmit information on the beam training method to the terminal 3610 (beam measurement configuration). The terminal may accurately perform beam training by receiving the information once. Note: Said beam training method is performed on the basis of the UE beam capability information, please see paragraph [0344]).
Baek does not teach said capability indication information indicating support for simultaneous beam training…in a maximum of N frequency bands, wherein N is an integer greater than or equal to 1.
	Park teaches capability indication information indicating support for simultaneous beam training … in a maximum of N frequency bands, wherein N is an integer greater than or equal to 1 (see paragraph [0159], the initiator and the responder may simultaneously transmit and/or receive information on the method for performing beamforming training on multiple channels to and from one another. The initiator may notify the responder of the performance of the beamforming training on multiple channels through a setup frame or RTS frame, please see paragraph [0160]. The responder may notify the initiator whether or not the beamforming training on multiple channels can be performed through a feedback frame or DMG CTS frame, please see paragraph [0161]. Note: Both the initiator and responder may support a plurality of channels (e.g. CH1, CH2) when performing said beamforming training, please see figure 15 and paragraphs [0150], [0151] and thus N is an integer greater than or equal to 1).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous beamforming training on a plurality of channels between the initiator and the responder (as disclosed in Park) into beam training process as disclosed in Baek as a way of maximizing throughput from a beam direction (please see paragraph [0127] of Park). Therefore, implementing such a method supports directional data transmission toward a particular beam direction for more reliable data transmission (please see paragraph [0006] of Park).
	As per claim 20:
	Baek in view of Park teaches the communications apparatus according to claim 14, wherein the apparatus is a network device or a chip (Baek, paragraph [0410], said figure 49 is a base station).

4.	Claims 2, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Park and further in view of Wang (US PG Pub. No. 2020/0336188).
As per claim 2:
Baek in view of Park teaches the method according to claim 1 with the exception of:
further comprising:
simultaneously calculating, by the terminal device, layer 1 reference signal received powers (L1-RSRPs) in L frequency bands, wherein L is an integer less than or equal to N.
Wang teaches simultaneously calculating, by the terminal device, layer 1 reference signal received powers (L1-RSRPs) in L frequency bands, wherein L is an integer less than or equal to N (paragraph [0130], discloses the UE may calculate the L1-RSRP based on the CSI-RS portion only or on the SS block portion and the CSI-RS averaged across the entire band. Note: L in this case is 1 since the maximum value of N as recited in independent claim 1 is greater than or equal to 1).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the calculation of L1-RSRP (as disclosed in Wang) into both Baek and Park. The motivation for doing so would be to determine the Tx beams with the best quality (please see paragraph [0129] of Wang).
Claims 8 and 15 are rejected in the same scope as claim 2.

Allowable Subject Matter
5.	Claims 3-6, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474